264 So. 2d 865 (1972)
Gilberto ARCIA, As Father and Next Friend of Blanca Arcia, a Minor, and Gilberto Arcia, Individually, Appellants,
v.
ALTAGRACIA CORPORATION, a Florida Corporation, Appellee.
No. 71-1144.
District Court of Appeal of Florida, Third District.
July 18, 1972.
Timothy H. Kenney and Jack J. Weiss, Miami, for appellants.
Wicker, Smith, Pyszka, Blomqvist & Davant and Daniel L. Draper, Jr., Miami, for appellee.
Before CHARLES CARROLL, HENDRY and HAVERFIELD, JJ.
HENDRY, Judge.
This appeal is from a summary final judgment entered for the defendant by the Circuit Court of Dade County in an action brought by Gilberto Arcia, individually and for his seven year old daughter, Blanca Arcia, a minor.
It appeared from the pleadings and depositions that the plaintiffs were the tenants of an apartment house owned by the defendant when the minor plaintiff suffered shock and mental distress when a portion of the bathroom ceiling fell and almost struck her while she was in the bathroom.
The defendant moved for a summary judgment on the ground that the undisputed evidence showed that there was no impact upon the child's body by any ceiling material and that the injuries, if any, were caused solely by fright. It was upon that ground that the trial court granted the motion. Plaintiffs contend that such showing did not entitle defendant to a summary judgment. We think it did and affirm.
Our Supreme Court in Kirksey v. Jernigan, Fla. 1950, 45 So. 2d 188 said:
"This court is committed to the rule, and we reaffirm it herein, that there can *866 be no recovery for mental pain and anguish unconnected with physical injury in an action arising out of the negligent breach of a contract whereby simple negligence is involved."
See also, Slocum v. Food Fair Stores of Florida, Fla. 1958, 100 So. 2d 396.
No reversible error has been made to appear, the summary final judgment appealed is affirmed.
Affirmed.